Dear Ms. Collins:
You have asked this office to advise you whether you may hold the position of deputy clerk of court while serving as an elected member of the parish school board.
R.S. 42:63(D) of the Louisiana Dual Officeholding and Dual Employment Laws, R.S. 42:61, et seq., prohibits the concurrent holding of these positions. R.S. 42:63 (D) provides:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or fulltime appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court.
(Emphasis added).
R.S. 42:63(D) prohibits "any member of any . . . school board . . . from holding . . . any office or employment with any . . . clerk of court." Thus, the designation of your position with the clerk's office as part-time or full-time does not remove the limitation of the law.1 *Page 2 
We conclude an elected school board member, and you in that capacity, may not hold any office or employment with the clerk of court.
Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
  CHARLES C. FOTI, JR.
  Attorney General
  BY:_______________________
  KERRY L. KILPATRICK
  Assistant Attorney General
1 R.S. 42:62(4) and (5) define "full time and "part time" for purposes of the dual-officeholding law as follows:
(4) "Full-time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work.
(5) "Part-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full time.